Citation Nr: 1611922	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right hip strain.

2.  Entitlement to a disability rating higher than 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2015.  Transcript of the proceeding is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examinations to evaluate the severity of the service-connected right knee patellofemoral syndrome and right hip strain were conducted in February 2014.  However, evidence received since the Veteran was last examined suggests worsening of symptoms.  During her December 2015 hearing, the Veteran described additional limitations on sitting, walking, climbing stairs and standing.  She stated, and her spouse corroborated in a separate statement, that her disabilities interfered with the performance of activities of daily living, and she was unable to do most house chores.  Additionally, private treatment records since the Veteran was last examined show decreased motion of the right hip and right knee and complaints of knee locking.  Accordingly, new VA examinations are warranted.

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of any private health care providers who have recently treated her for her service-connected right knee and right hip disabilities, to specifically include treatment records from Edelman Spine & Orthopedic Physical Therapy and Premier Orthopaedic Bone and Joint Care, LLC.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, the Veteran should be notified    of such.

2.  Relevant ongoing VA treatment records should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

3.  Thereafter, schedule the Veteran for VA hip and knee examinations to assess the current severity of her service-connected right hip disorder and right knee patellofemoral syndrome.  The claims file should be reviewed by the examiner(s).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right hip and right knee disabilities should be reported, to include range of motion and the degree at which pain begins. 

4.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of     the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







